Citation Nr: 0738927	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence was submitted to reopen 
the claim for service connection for a generalized anxiety 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
(GI) condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to September 
1990 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The Board remanded 
this case in September 2006.

As noted in September 2006, in the veteran's claims folder, 
there is a copy of the January 2002 rating decision on 
appeal.  The veteran appears to have mailed it to the RO 
after highlighting and writing on the decision.  It appears 
that he disagreed with all five issues contained in the 
January 2002 rating decision, even though his April 2002 
Notice of Disagreement (NOD) only expresses disagreement with 
three of the five issues.  The copy of the rating decision 
with the veteran's handwriting on it has no date stamp, so 
the Board is unable to determine whether it is a timely NOD.  
Therefore, the issues of service connection for a sleep 
disorder and a rash are again referred to the RO for 
adjudication of the question of the timeliness of the NOD.  

The veteran had testified at Board hearings in February 2006 
and May 2007.  Transcripts of these hearings are associated 
with the claims file.

At his May 2007 hearing, the veteran asserted claims for 
irritable bowel syndrome, left wrist condition, headaches, a 
skin rash condition and fibromylagia with musculoskeletal 
pain as due to an undiagnosed illness under 38 C.F.R. § 3.317 
(2007).  These issues are referred to the RO for 
adjudication.

In November 2007, the Board granted the veteran's motion to 
have this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2007).

As two Veterans Law Judges of the Board (VLJ's) have held 
hearings with regard to the issues in this appeal, a panel of 
three VLJ's will decide this appeal.  See 38 C.F.R. § 20.707 
(2007). 

The issue of entitlement to service connection for a GI 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied 
entitlement to service connection for a generalized anxiety 
disorder on the basis that there was no diagnosis of any 
formal mental disability of in-service onset; the veteran did 
not file a timely appeal with respect to this issue. 

2.  Evidence received since the August 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the 
generalized anxiety disorder, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 decision which denied entitlement to 
service connection for generalized anxiety disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim of service connection for generalized anxiety 
disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, a February 2005 letter provided the veteran VCAA 
notice, including of what was necessary to establish the 
underlying claim of service connection for generalized 
anxiety disorder, and of his and VA's responsibilities in 
claims development.  The letter also advised him that he 
needed to submit new and material evidence to reopen his 
claim.  

The February 2005 letter advised him that he needed to submit 
new evidence that must pertain to the reason why his claimed 
was denied per the August 2002 decision.  The letter 
specifically informed the veteran that his claim was 
previously denied because his condition was not shown to be 
caused or incurred by service and therefore, the evidence 
that he submitted must be related to this fact.  

As the veteran is shown to have been notified of what is 
necessary to reopen the claim of service connection for 
generalized anxiety disorder, remanding the case for the RO 
to re-notify him of the requirements would serve no useful 
purpose, but would merely cause unnecessary delay in the 
administrative process.

The February 2005 letter also explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including the regulations 
implementing the VCAA.  The veteran has been notified of 
everything required, has had ample opportunity to respond and 
supplement the record, and has had ample opportunity to 
participate in the adjudicatory process.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the February 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim is being denied, no rating is being given and no 
effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the February 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Duty to Assist

Regarding VA's duty to assist, the veteran has not 
identified, and the record does not suggest, any pertinent 
evidence that is outstanding.  Notably, the duty to provide a 
VA examination or obtain a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii) (2007).  VA has met its assistance 
obligations.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

Analysis

An August 2002 rating decision denied service connection for 
a generalized anxiety disorder on the basis that there was no 
diagnosis of any formal mental disability of in-service 
onset.  The Board does observe, however, that the veteran was 
noted to have "anxiety" in a September 1998 private record.  
The veteran was notified of the unfavorable decision in the 
same month but did not submit a Notice of Disagreement or 
otherwise indicate disagreement within one year.  As such, 
the August 2002 rating decision is final.  38 U.S.C.A. § 
7105(c).

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a generalized anxiety disorder.  38 U.S.C.A. § 5108.  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of the August 2002 
decision.

The veteran filed a claim to reopen entitlement to service 
connection in October 2004.

For applications to reopen received after August 21, 2001, as 
here, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the August 2002 rating decision 
includes the veteran's testimony at his February 2006 and May 
2007 hearings as well as VAMC and private treatment records.

Specifically, a January 2003 treatment note from the New 
Orleans VAMC indicated that the veteran complained of 
depression.

Additionally, in a July 2006 psychiatric report, Dr. Marlene 
Rogers stated that the veteran reported that he had trouble 
with anxiety and depression since his discharge from service 
in 1991.  The diagnosis was chronic Post Traumatic Stress 
Disorder (PTSD) and depression, not otherwise specified.

In summary, much of the medical evidence received since the 
August 2002 decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not relate to the question of a 
diagnosis of any mood disorder in service, which had not 
previously been established, and, as such, does not raise a 
reasonable possibility of substantiating the claim.

While the July 2006 psychiatric note provided a diagnosis of 
PTSD and depression,  the Board notes that Dr. Rogers did not 
relate that these conditions were incurred in service.  The 
Board notes that, while the veteran has a current diagnosis 
of PTSD, his current claim on appeal is for service 
connection for generalized anxiety disorder.

Indeed, the only new evidence of record supporting the 
veteran's claim for a generalized anxiety disorder is his own 
lay opinion, as suggested in his February 2006 and May 2007 
hearing testimony. 

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
As this evidence is devoid of probative value, it cannot be 
considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for a 
generalized anxiety disorder.  This evidence, however, does 
not suggest a diagnosis of any mood disorder of in-service 
onset.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the veteran's claim, and this appeal must be denied 
as to that claim. 


ORDER

New and material evidence has not been submitted, and the 
claim for service connection for a general anxiety disorder 
is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

A report of medical history from the veteran's March 1988 
enlistment examination indicated that he had a hernia 
operation when he was 5 years of age.

The veteran was treated in service for gastroenteritis in May 
1990 and July 1990.

A January 2006 treatment note from The Family Practice 
indicates that the veteran had recurrent abdominal pain due 
to a hiatal hernia.  

A March 2006 treatment note from The Family Practice reflects 
that the veteran had abdominal disease.

As there is evidence suggesting a pre-existing condition, in-
service symptoms, and a current disability, a VA examination 
is needed so that a medical professional can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
the current gastrointestinal (GI) condition and service.

Additionally, the examiner should provide an opinion as to 
whether any stomach condition preexisted service and was 
aggravated beyond its natural progression during service.  
See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  

Thus, the RO should schedule the veteran for a VA examination 
to determine the nature, extent, and etiology of any current 
GI condition, to include whether any pre-existing stomach 
condition underwent a permanent worsening during service 
beyond its natural progression. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  The AMC or RO should arrange for the 
veteran to be examined by a physician 
with appropriate expertise in order to 
determine the existence, nature and 
extent of any gastrointestinal 
disability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed stomach disorder.  The examiner 
should first provide an opinion as to 
whether such disorder clearly and 
unmistakably preexisted service.  If so, 
the examiner should next provide an 
opinion as to whether the evidence 
clearly and unmistakably did not 
permanently worsen beyond natural 
progression during service.  If the 
disorder is not found to have clearly and 
unmistakably preexisted service, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the disorder, if 
present, is etiologically related to the 
veteran's period of active service.   

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________           
______________________________    
           WAYNE M. BRAEUER                                        
M. E. LARKIN
              Veterans Law Judge, 			  Acting 
Veterans Law Judge, 
         Board of Veterans' Appeals                          
Board of Veterans' Appeals


__________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


